PER CURIAM.
Judgment creditor appeals from a summary judgment in favor of the judgment debtors in their action seeking a determination that their property was, in fact, homestead.
The trial court properly granted summary judgment. The judgment debtors presented uncontradicted evidence that they permanently and continuously resided on the property and that the property otherwise satisfied the criteria of Article X, section 4 of the Florida Constitution. Accordingly, the judgment against the debtors did not attach to the homestead. See, e.g., Elmowitz v. Estate of Zimmerman, 647 So.2d 1064 (Fla. 3d DCA 1994); Law v. Law, 738 So.2d 522 (Fla. 4th DCA 1999).
AFFIRMED.